660 S.E.2d 532 (2008)
In the Matter of Keino Dwan CAMPBELL.
No. S08Y0987.
Supreme Court of Georgia.
April 21, 2008.
Keino Dwan Campbell, Southfield, MI, for appellee.
Jonathan Winslow Hewett, State Bar of Georgia, William P. Smith, III, General Counsel, State Bar of Georgia, for appellant.
Jeffrey S. Ward, Chair, Review Panel, Brunswick, Bridget B. Bagley, Atlanta, other party representation.
PER CURIAM.
This disciplinary is before the Court on the Report and Recommendation of the Review Panel of the State Disciplinary Board, recommending that Keino Dwan Campbell be suspended from the practice of law for one year as reciprocal discipline for a one-year suspension in Michigan, with reinstatement conditioned upon proof that Campbell has met the conditions for reinstatement and has been reinstated in Michigan. See Rule 9.4(b)(1) of the Georgia Rules of Professional Conduct, Bar Rule 4-102(d).
The suspension in Michigan arises out of Campbell's neglect of legal matters, practicing of law in a jurisdiction to which he was not admitted, and failing to respond to disciplinary authorities.
Campbell did not acknowledge service of the notice of reciprocal discipline and was served by publication after a return of service non est inventus from the Sheriff of Oakland County, Michigan. He failed to file a response to the notice of discipline. Having reviewed the record, this Court hereby accepts the recommendation of the Review Panel and orders that Campbell be suspended for one year, effective as of the date of *533 this opinion, and that reinstatement be conditioned upon proof of his reinstatement in Michigan. Campbell is reminded of his duties under Bar Rule 4-219(c).
Suspension.
All the Justices concur.